NO. 07-03-0344-CV

                             IN THE COURT OF APPEALS

                       FOR THE SEVENTH DISTRICT OF TEXAS

                                      AT AMARILLO

                                        PANEL D

                                SEPTEMBER 3, 2003
                          ______________________________

                                PATRICK LEE MULLINS

                                                        Appellant

                                             v.

                    GIB LEWIS EXTENSION CELL BLOCK, ET AL.

                                                Appellees
                        _________________________________

               FROM THE 1-A DISTRICT COURT OF TYLER COUNTY;

                  NO. 18,549; HON. MONTE D. LAWLIS, PRESIDING
                        _______________________________

                              MEMORANDUM OPINION
                         _______________________________

Before QUINN, REAVIS and CAMPBELL, JJ.

       Appellant Patrick Lee Mullins filed a notice of appeal on July 3, 2003. However, he

did not pay the $125 filing fee required from appellants under Texas Rule of Appellate

Procedure 5. Nor did he file an affidavit of indigence per Texas Rule of Appellate

Procedure 20.1. By letter from this Court dated August 19, 2003, we informed appellant

that “[u]nless the filing fee in the amount of $125.00 is paid by Monday, September 01,

2003, the appeal will be subject to dismissal.” TEX . R. APP . P. 42.3(c); see Holt v. F. F.
Enterprises, 990 S.W.2d 756 (Tex. App.--Amarillo 1998, pet. ref’d). The deadline lapsed,

and the fee was not received. Instead, Mullins sent a letter explaining that he proceeded

as an indigent in the trial court and did not believe he had to again illustrate his purported

indigence on appeal. Accompanying his missive was neither a motion for leave to file a

belated affidavit of indigency or an affidavit of indigency as contemplated by Rule 20.1(b)

of the appellate rules.

       That an appellant illustrated himself to be an indigent at trial does not ipso facto

entitle him to the same status on appeal. He must again prove that he lacks the economic

means to pay applicable court costs. Holt v. F. F. Enterprises, 990 S.W.2d at 758-59.

Mullins did not do this on or before filing his notice of appeal, as mandated by rule of

procedure. TEX . R. APP . P. 20.1(c)(1). Nor did he move the court for an extension of the

deadline per appellate rule 20.1(c)(3) or present evidence of his alleged status as a

pauper at any time after filing his notice of appeal. Thus, he has not shown himself

entitled to proceed as an indigent.

       Because Mullins has failed to pay the requisite filing fee as directed by the court,

we dismiss the appeal pursuant to Texas Rule of Appellate Procedure 42.3(c).


                                                  Per Curiam




                                              2